08-01789-smb        Doc 18790     Filed 05/31/19 Entered 05/31/19 14:47:55            Main Document
                                               Pg 1 of 4
                                 CHAITMAN LLP
                                    465 Park Avenue
                                   New York, NY 10022
                                       (888) 759-1114
                                            TELEPHONE & FAX


                                                                       Helen Davis Chaitman
                                                                            hchaitman@chaitmanllp.com

                                                        May 31, 2019

 VIA ECF AND FEDERAL EXPRESS

 The Honorable Stuart M. Bernstein, U.S.B.J.
 United States Bankruptcy Court
 Southern District of New York
 One Bowling Green
 New York, New York 10004-1408

           Re:     In re Bernard L. Madoff, Investment Securities, LLC, Adv. Pro. No. 08-01789
                   Request to compel compliance with subpoena served on JPMorgan Chase

 Dear Judge Bernstein:

         I write on behalf of the Nelsons and on behalf of the Defendants listed on Schedule A (the
 “Defendants”) to the attached subpoena served on J.P. Morgan Chase & Co. (“JPMC”) on May
 13, 2019 (the “Subpoena”)1 to request a pre-motion conference pursuant to Local Rule 70001-1(b)
 and Chambers Rules. Defendants will request at the pre-motion conference permission to file a
 motion to compel compliance with the Subpoena pursuant to FRCP 37 and 45, made applicable to
 these adversary proceedings pursuant to FRBP 7037 and 9016, respectively.

      I.         Background

         At trial in the Nelson cases,2 the Nelsons introduced overwhelming evidence to establish
 that Irving Picard, the SIPC Trustee (the “Trustee”) does not have standing to claw back alleged
 transfers to the Nelsons because all checks to the Nelsons were drawn on an account in the name
 of Bernard L. Madoff and all deposits from the Nelsons were made into an account in the name of
 Bernard L. Madoff Investment Securities – the trade name Madoff used for many years before the
 LLC was formed. See In re Bernard L. Madoff Inv. Sec. LLC, 557 B.R. 89 (Bankr. S.D.N.Y. 2016)
 (“Avellino”); In re Bernard L. Madoff Inv. Sec. LLC, 560 B.R. 208 (Bankr. S.D.N.Y. 2016)
 (“Mendelow”).




 1
     The Subpoena is attached to this letter as Exhibit A.
 2
   Picard v. Carol Nelson & Stanley Nelson, Adv. Pro. No. 10-04377; Picard v. Carol Nelson,
 Adv. Pro. No. 10-04658.



 {00040910 1 }
08-01789-smb      Doc 18790    Filed 05/31/19 Entered 05/31/19 14:47:55 Main Document
                                            Pg 2 of 4
     CHAITMAN                 LLP                      The Honorable Stuart M. Bernstein
                                                                           May 31, 2019
                                                                                 Page 2

          The Trustee relies upon a series of declarations apparently signed by Lindo Coribello, a
 JPMC custodian of records, on December 13, 2017 (the “Coribello Declarations”) which were
 executed approximately seven years after JPMC produced documents to the Trustee and
 approximately seven years after the JPMC documents were placed in the E-Data Room by the
 Trustee.3 The Coribello Declarations state, without any documentary support, that “Bernard L.
 Madoff Investment Securities LLC (‘BLMIS’) maintained account numbers 140081703 and
 6301428151509 (the ‘accounts’) at JPMorgan.” These declarations were procured by the Trustee
 after this Court held that Picard does not have standing to void transfers made by Madoff. Avellino,
 557 B.R. 89 (Bankr. S.D.N.Y. 2016); Mendelow, 560 B.R. 208 (Bankr. S.D.N.Y. 2016).

         We believe the Coribello Declarations are inaccurate and were procured by the Trustee
 with knowledge that they were inaccurate. While the Trustee, throughout his tenure, has sought
 to cloud the issue by defining “BLMIS” to include both Madoff and the LLC, in response to a June
 11, 2018 email I sent to the Trustee’s counsel, Max Shifrin, the Trustee admitted that he has no
 documentary evidence that the name on the 509 account was ever changed to the LLC after the
 formation of the LLC in January 2001.

                 Helen,

                                    *   *   *

                 We have not identified any specific document requesting a change in
                 the ownership of the “509 Account.” However, as you may have
                 noticed in your investigation, the September 2002 statement for the
                 “509 Account” is the first one that reflects BLMIS as the account
                 holder. All preceding statements list the account holder as Bernard L.
                 Madoff     (compare      Bates     Nos.      JPMTAA0000026        and
                 JPMTAA0000029).

                 As a reminder, the “509 Account” number was one of the search terms
                 we applied, and we have produced all documents responsive to that
                 search term.

                 Hope that helps.

                 Max

         As of June 2018, the Trustee had in his possession the Coribello Declarations for six
 months. And yet the Coribello Declarations were not provided to the Defendants, they were not
 placed in the E-Data Room, and their existence was concealed by the Trustee until one week before
 the Nelsons’ trial when they were produced with two bankers boxes of proposed exhibits.


 3
   The Corbiello Declarations are attached to this letter as Exhibit B. Prior Coribello Declarations
 that do not contain the same language are annexed hereto as Exhibit C.


 {00040910 1 }
08-01789-smb         Doc 18790    Filed 05/31/19 Entered 05/31/19 14:47:55 Main Document
                                               Pg 3 of 4
  CHAITMAN                       LLP                      The Honorable Stuart M. Bernstein
                                                                              May 31, 2019
                                                                                    Page 3

         In view of these circumstances, we served a subpoena on JPMC on May 13, 2019, narrowly
 tailored to obtain documents concerning the quoted sentence in the Coribello Declarations which
 had not been included in any of the prior Coribello Declarations that accompanied the earlier
 productions of documents by JPMC to the Trustee. The Subpoena makes only one request, for

                    All documents evidencing or referencing communications between
                    any employees and/or officers of, and/or attorneys for, JPMC and
                    Irving H. Picard and/or any of his attorneys and/or assistants from
                    December 11, 2008 to the present relating in any way to the
                    preparation, execution, purpose or use of Linda Coribello’s
                    declarations dated in December 2017.

 [See Ex. A (Subpoena) at Request 1].

        JPMC objected to the Subpoena primarily on the basis that the requested documents could
 be obtained directly from the Trustee. [See Exhibit D (Response to Subpoena) at Response to
 Request 1]. JPMC and Defendants had a meet-and-confer on May 28, 2019, at which time JPMC
 maintained its objections and indicated that it would not comply with the Subpoena and we
 informed JPMC’s counsel that we would seek to enforce the Subpoena.

     II.         Defendants’ position

         The permissible scope of a Rule 45 subpoena is governed by Rule 26(b)(1), which provides
 that “[p]arties may obtain discovery regarding any nonprivileged matter that is relevant to any
 party’s claim or defense and proportional to the needs of the case.” FRCP 26. The Subpoena
 seeks nonprivileged matter that is relevant to Defendants’ defenses and proportional to the needs
 of the case. The Subpoena seeks information that is relevant to one of Defendants’ dispositive
 affirmative defenses.

         JPMC should be compelled to comply with the Subpoena. The primary basis for its non-
 compliance is its assertion that the documents can be obtained from the Trustee upon whom we
 served a document demand. However, the Trustee would not have communications among JPMC
 personnel concerning the accuracy or the need for the Coribello Declarations. Nor would the
 Trustee have nonprivileged documents evidencing communications between JPMC personnel and
 its counsel.

         Thus, the only party from whom the documents can be obtained is JPMC and, therefore,
 compliance should be compelled. See Connecticut Mut. Life Ins. Co v. Shields, 17 F.R.D. 273,
 277 (S.D.N.Y. 1955) (compelling compliance with subpoena because “the documents here sought
 are necessary to establish the affirmative defenses . . . and they are in the exclusive possession of
 the plaintiffs”); State Farm Mut. Auto. Ins. Co. v. Accurate Med., P.C., 2007 WL 2993840, at *1
 (E.D.N.Y. Oct. 10, 2007) (“[N]othing in the Federal Rules of Civil Procedure requires a litigant to
 rely solely on discovery obtained from an adversary instead of utilizing subpoenas.”); Ceuric v.
 Tier One, LLC, 325 F.R.D. 558, 561 (W.D. Pa. 2018) (compelling compliance of subpoena even
 though some of the information requested could be obtained through a party and the concern of


 {00040910 1 }
08-01789-smb      Doc 18790     Filed 05/31/19 Entered 05/31/19 14:47:55 Main Document
                                             Pg 4 of 4
  CHAITMAN                     LLP                      The Honorable Stuart M. Bernstein
                                                                            May 31, 2019
                                                                                  Page 4

 duplication of some files did not require quashing the subpoena, as the third party might have files
 the defendant did not); Composition Roofers Union Local 30 Welfare Tr. Fund v. Graveley Roofing
 Enterprises, Inc., 160 F.R.D. 70, 72 (E.D. Pa. 1995) (when information was unavailable because
 the defendants failed to produce it, it was not an undue burden to subpoena this information from
 a nonparty); Covey Oil Co. v. Cont’l Oil Co., 340 F.2d 993, 998 (10th Cir. 1965) (“[T]he evidence
 sought has substantial value because it is relevant and vital to the defenses asserted. The fact that
 it might be obtained, at least in part, from others has no pertinence because a person may not avoid
 a subpoena by saying that the evidence sought from him is obtainable from another.”); FRCP
 26(b)(2)(C)(i) (whether discovery can be obtained from another source is a factor to consider in
 determining whether to allow discovery).

        The Subpoena seeks information that is crucial to a dispositive affirmative defense and it
 cannot be obtained from any other source. Therefore, Defendants respectfully request the Court’s
 permission to file a motion to compel compliance with the Subpoena.

                                               Respectfully submitted,

                                               /s/ Helen Davis Chaitman

                                               Helen Davis Chaitman

 HDC:leb
 Enclosures (as stated)

 cc:      Dean D. Hunt, Esq. (via email and ECF)
          Emil A. Kleinhaus, Esq. (via email)




 {00040910 1 }
